DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/783,673 of ROTHENAICHER for “SAFETY DEVICE FOR A MACHINE AND OPERATING METHOD” filed on February 06, 2020 has been examined.

Claims 1-16 are pending.

Drawings
Drawings Figures 1-4 submitted on February 06, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 06, 2020 and July 21, 2020 are being considered by the examiner.

Allowable Subject Matter
The Applicant Submitted Non Patent Literature related art of SIEMENS AG: "Access monitoring by means of a light curtain with two-hand operation and emergency stop up to SIL 3 or PL e with a 3SK2 safety switchgear", discloses a safety device (see Figure 1) for a machine (see Section "Functionality", paragraph 3, "the machine"), having a light curtain (see title, "Light curtain"), a first sensor device and a second sensor device (see Section "Functionality", paragraph 2, "Two-hand control panel" containing two sensors in the form of buttons), a control device for supplying a start signal for the machine (see section "Functionality", Paragraph 2, "The safety switchgear [...] switches the enabling circuits"), as well as delivering a stop signal for the machine (see section "Functionality", Paragraph 1, "with when the light path is interrupted, the two exits switch off and that safety switching device 6 opens the enabling circuits").

The Applicant Submitted U.S. Patent No. 5,921,367 to Kashioka et al, discloses a safety device detects when a worker's hand enters a hazardous region between rollers of a kneading machine, and stops rotation of the rolls to prevent an accident. Each time the rollers are stopped, the orientation of photoelectric sensors is switched from the vicinity of the gap between the two rollers to a test reflection member, and the quantity of received light is compared to a predetermined value, to prevent workers form starting work without knowing a fault or accident has happened. More specifically, a bar electrode of an electrostatic capacitance sensor is disposed above and near the gap between the two rollers, for detecting a physical quantity that is changed by entry of a worker's hand. When the electrostatic capacitance detected by the sensor exceeds a predetermined value, a judging circuit supplies a control signal to stop a driving unit that operates the kneading machine. Heat ray sensors or photoelectric sensors may be used as alternatives to electrostatic sensors. As an additional feature, case housing light projectors and photoelectric sensors are rotatably disposed above and near the gap 

U.S. Publication No. 2006/0101960 A1 of Smith et al, discloses a power tool including a working element for performing a task. A light source is arranged to project a beam of light adjacent the working element. A detector, such as an electro-optic type detector, is communicatively coupled to the power tool such that the detector is capable of detecting the presence of a human body part in the beam of light. If a body part is detected, the detector may communicate to stop operation of the working element.

However, Claim 1 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 1 comprising among other limitations: a first magnetic field sensing device that is positioned at the retracted position of the pin and is configured to detect a magnetic field generated by a first magnetic field generating device positioned on the pin, wherein the magnetic field sensing device positioned at the retracted position of the pin is aligned with the first magnetic field generating device positioned on the pin when the pin is in the retracted position to enable the sliding panel to transition from the closed position, i.e. in the particular manner claimed is not taught or suggested in the prior art.
Claim 12 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, 
Claim 16 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 16, comprising among other limitations: detecting a magnetic field generated by a first magnetic field generating device positioned on the pin by a first magnetic field sensing device that is positioned at the retracted position of the pin to enable the sliding panel to transition from the closed position; and aligning the first magnetic field sensing device positioned at the retracted position of the pin with the first magnetic field generating device positioned on the pin when the pin is in the retracted position to enable the sliding panel to transition from the closed position, i.e. in the particular manner claimed is not taught or suggested in the prior art.

Claims 2-11 and 13-15, are allowed due to their direct/indirect dependency upon allowable independent claims 1 and 12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Patent No. 7,924,164 B1 to Staerzl, discloses a detection system senses the location of a preselected color within one or more monitored zones of a machine tool. If the operator of a machine tool wears a red glove, the system detects the location of the color red and defines various monitored zones through the use of synchronization signals and a time circuit. The system can take action based on the location of the particular monitored zones in which the red glove is sensed. These actions can include the sounding of a horn, the lighting of a light, or the deactivation of the machine tool.

U.S. Patent No. 8,311,661 B2 to Krapf et al, discloses a machine tool monitoring device having a detection unit for detecting an application in a machine tool. According to the invention, at least one component of the machine tool is used as a reflector for a transmitting and/or receiving signal of the detection unit

U.S. Publication No. 2010/0057244 A1 to Krapf et al, a machine tool monitoring device with an identification unity for identifying the operating situation of a machine 

Correspondence                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/SISAY YACOB/						September 10, 2021           Primary Examiner, Art Unit 2685